FARIS, J.
(concurring). — I concur in the result of the opinion of the learned Chief Justice, but I do not think that any necessity exists in this, case to overrule the cases of State ex rel. v. Philips, 96 Mo. 570, and Childs v. Railroad, 117 Mo. 414.
I am of opinion that sufficient differences are apparent between the facts of those cases and the facts of the case at bar, to clearly distinguish those cases from the instant one. It may be that both of the cases marked for overruling in the Chief Justice's opinion were incorrectly decided — touching that I do not think we need here to give an opinion — therefore I do not think we need here trouble ourselves with their correctness or incorrectness. In the case on which the one at bar is bottomed a motion for rehearing had been *332filed and overruled, and appellant therein had come absolutely to the end of all legal steps for a review.. In the Philips case no motion for rehearing had ever, been filed; in the Childs case the ruling appears merely arguendo. In fairness, since time to file a motion for a rehearing in the Philips case — absent the order — was lacking, the Kansas City Court of Appeals gave by its general order time in the next term to file such motiop for a rehearing, and upon mandamus brought here we approved their action fully. Since the matter strikes-me largely as one of practice, touching which we possess inherent power to make rules, and since we have a rule — as also has the Kansas City Court of Appeals-—allowing ten days after judgment to file a motion for rehearing, and since no statute expressly forbids, it would be to curtail both our convenience and the expediting of business and to run the risk of doing great injustice, if we thus cut off our right to retain by express order jurisdiction in a case so that time (other-wise lacking) might be had to file therein a motion for rehearing. In short, our convenience and the hurry of events might necessitate our deciding a case on the last' day of any given term. If we have no right to make an order to the end that the losing party may have the same opportunity to file a motion for rehearing as we give by our rules to others, it may be questionable whether the loser in such ease has been accorded due process of law. [State v. Guerringer, 265 Mo. 408.] Certainly this is so, if the privilege given by a rule of an appellate -court to file a motion for a rehearing and have it considered is a right given by law at all.
Under the facts at bar as they are so lucidly set out by the learned Chief Justice, so patent a difference appears to me that I vote not to overrule the cases mentioned, but to distinguish them upon their facts from this one; and so voting I concur fully otherwise.
Graves, Walker and Blair, JJ., concur in these views.